Citation Nr: 1610832	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  12-11 447A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a skin disorder.  

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral ear disorder.  

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left hand injury.  

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral foot disorder.  

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee injury.
  
6.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a lower back disorder.  

7.  Entitlement to service connection for a skin disorder, to include discoid lupus erythematosus.  

8.  Entitlement to service connection for a bilateral ear disorder, to include otitis.  

9.  Entitlement to service connection for a left hand disorder, to include degenerative joint disease.  

10.  Entitlement to service connection for a bilateral foot disorder, to include degenerative joint disease.  

11.  Entitlement to service connection for a left knee disorder, to include degenerative joint disease.  

12.  Entitlement to service connection for a lower back disorder, to include degenerative changes.  



REPRESENTATION

Veteran represented by:	Kenneth LaVan, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1979 to July 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and April 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In the February 2010 rating decision, the RO reopened and denied service connection for a left knee disorder.  In the April 2012 rating decision, the RO confirmed the prior denials of service connection for skin, bilateral ear, left hand, bilateral feet, and lower back disorders.  

In November 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In April 2015, subsequent to the RO's May 2012 and July 2014 statements of the case the Veteran submitted a statement in support of his claim by his mother and the most current VA treatment records.  The Veteran's attorney also submitted a waiver of Agency or Original Jurisdiction (AOJ) review of this statement and the VA treatment records, allowing the Board's initial review of this new evidence.  38 C.F.R. § 20.1304 (2015).

The issue of entitlement to service connection for a right hand disorder has been raised by the Veteran's November 2014 testimony, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The underlying merits of the issues of entitlement to service connection for skin, bilateral ears, left hand, bilateral feet, left knee, and lower back disorders are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  



FINDINGS OF FACT

1.  In a December 2006 rating decision, the RO denied the Veteran's applications to reopen claims of entitlement to service connection for a skin disorder, a bilateral foot disorder, and a lower back disorder; finding no new and material evidence submitted since March 2000 denials.  In that March 2000 rating decision, the RO denied the Veteran's claims of entitlement to service connection for a skin disorder, a bilateral foot disorder, and a lower back disorder finding no permanent residual or chronic disability subject to service connection.  The Veteran did not appeal or submit new and material evidence in the year following that December 2006 rating decision.  

2.  In a December 2006 rating decision, the RO denied the Veteran's claim of entitlement to service connection for bilateral ear disorder, finding no permanent residual or chronic disability subject to service connection.  The Veteran did not appeal or submit new and material evidence in the year following that December 2006 rating decision.  

3.  In a March 2000 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a left hand injury and a left knee injury, finding no permanent residual or chronic disability subject to service connection.  The Veteran did not appeal or submit new and material evidence in the year following that March 2000 rating decision.  

4.  The August 2011 VA treatment records reflect the Veteran's diagnosis for discoid lupus, with documentation for manifestations including photosensitivity.  

5.  The July 2012 VA treatment records reflect an assessment for otitis media.  

6.  The August 2011 VA examination report reflects a diagnosis for degenerative joint disease of the left hand and feet.  

7.  The January 2010 VA examination report reflects a diagnosis for degenerative joint disease of the left knee.  

8.  A June 2009 VA lumbar spinal MRI showed degenerative changes in the lower lumbar facet joints.  

9.  The Veteran's November 2014 testimony asserted that each of his disabilities had their onset in service, and that the symptoms of each disability have continued since his 1983 separation from service to the present time.  


CONCLUSIONS OF LAW

1.  The December 2006 rating decision finding no new and material evidence submitted since the March 2000 rating decision denying service connection for a skin disorder, a bilateral foot disorder, and a lower back disorder is final.  38 C.F.R. §§ 3.156, 20.302, 20.1103 (2006).  

2.  The December 2006 rating decision denying service connection for a bilateral ear disorder is final.  38 C.F.R. §§ 3.156, 20.302, 20.1103 (2006).  

3.  The March 2000 rating decision denying service connection for a left hand and a left knee disorder is final.  38 C.F.R. §§ 3.156, 20.302, 20.1103 (2000).  

4.  Evidence received since the December 2006 rating decision is new and material, and the claims of entitlement to service connection for skin, bilateral feet, and lower back disorders are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).  

5.  Evidence received since the December 2006 rating decision is new and material, and the claim of entitlement to service connection for a bilateral ear disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).  

6.  Evidence received since the March 2000 rating decision is new and material, and the claims of entitlement to service connection for left hand and left knee disorders are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Originally, the RO denied the Veteran's claims of service connection for a skin disorder, a left hand disorder, a bilateral foot disorder, a left knee disorder, and a lower back disorder in a February 2000 rating decision, finding no evidence of a current chronic disability.  At that time, the service treatment records had been associated with the claims file, and showed: December 1982 photosensitivity, June 1983 lesions, June 1981 blunt injury to the left hand, June 1981 sore feet, April 1980 left knee strained lateral ligament, and November 1980 lower back muscle strain.  Within one year of that rating decision, the RO received additional VA treatment records showing diagnosis for discoid lupus and treatment for generalized joint pain.  The RO therefore issued the March 2000 rating decision, finding no permanent residual or chronic disability subject to service connection.  The Veteran did not appeal that decision, and did not submit new and material evidence within the remainder of the appeal period.  Therefore, the March 2000 decision is final.  See 38 §§ 3.156, 20.302, 20.1103 (1999).  

In October 2006, the Veteran filed to reopen a claim of entitlement to service connection for a skin disorder, a bilateral foot disorder, and a lower back disorder, in addition to a new claim of entitlement to service connection for a bilateral ear disorder.  In the December 2006 rating decision, the RO declined to reopen the claims of entitlement to service connection for a skin disorder, a bilateral foot disorder, and a lower back disorder citing a lack of new and material evidence.  The RO further denied service connection for a bilateral ear disorder, finding no permanent residual or chronic disability subject to service connection.  The Veteran did not appeal that decision, and did not submit new and material evidence within the remainder of the appeal period.  Therefore, the December 2006 decision is also final.  See 38 §§ 3.156, 20.302, 20.1103 (2006).
  
The evidence received since the March 2000 and December 2006 rating decisions includes evidence that is both new and material to these claims.  See 38 C.F.R. § 3.156 (2015).  For example, the August 2011 diagnosis for discoid lupus noted documented manifestations including photosensitivity.  The Veteran's service treatment records similarly reflect photosensitivity assessed by the dermatology clinic in December 1982.  Moreover, the March 2012 VA examiner described the signs and symptoms of the Veteran's ear problems as consistent with skin rashes associated with discoid lupus, and the August 2011 VA examiner has offered the opinion that the Veteran's degenerative joint disease of the left hand and bilateral feet are likely related to discoid lupus.  These opinions raise the possibility of secondary service connection.  There are also more recent diagnoses of left knee and low back disabilities and the Veteran has testified that the symptoms of each claimed disorder has persisted on a consistent basis since his 1983 separation from service.  This new evidence addresses the reasons for the previous denials and therefore raises a reasonable possibility of substantiating the claims.  The credibility of this evidence is presumed for purposes of reopening the claims.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claims are reopened.  




















      (CONTINUED ON NEXT PAGE)

ORDER

As new and material evidence has been received, the claim of entitlement to service connection for a skin disorder is reopened; to this extent only, the appeal is granted.  

As new and material evidence has been received, the claim of entitlement to service connection for a bilateral ear disorder is reopened; to this extent only, the appeal is granted.  

As new and material evidence has been received, the claim of entitlement to service connection for a left hand injury is reopened; to this extent only, the appeal is granted.  

As new and material evidence has been received, the claim of entitlement to service connection for a bilateral foot disorder is reopened; to this extent only, the appeal is granted.  

As new and material evidence has been received, the claim of entitlement to service connection for a left knee injury is reopened; to this extent only, the appeal is granted.  

As new and material evidence has been received, the claim of entitlement to service connection for a lower back disorder is reopened; to this extent only, the appeal is granted.  


REMAND

The Board notes that systemic lupus erythematosus is a chronic disease for which presumptive service connection is available under 38 C.F.R. § 3.309(a).  However, the record is unclear as to whether the Veteran has systemic lupus erythematosus or discoid lupus erythematosus.  The former is a chronic inflammatory disease, and the latter is a form of cutaneous lupus erythematosus in which the skin lesions mimic those of the systemic form.  See Dorland's Illustrated Medical Dictionary, 1095 (31st ed. 2007).  

Specifically, the Veteran's VA treatment records show diagnosis for discoid lupus in June 1999, December 1999, and February 2000; but in September 2005, the VA treatment records show an exacerbation of systemic lupus erythematosus with noted photosensitivity.  However, in August 2009, the VA treatment records show that the Veteran did not meet the American College of Rheumatology (ACR) criteria for systemic lupus erythematosus.  This conclusion seems to be based on the lack active evidence of arthritis.  Yet the January 2010 VA examination report reflects diagnosis for degenerative joint disease in the left knee, and the August 2011 VA examination report shows diagnosis for degenerative joint disease in the left hand and feet.  Similarly, a June 2009 MRI shows degenerative changes in the lower lumbar facet joints.  Given the lack of clarity regarding the Veteran's current diagnosis for systemic lupus erythematosus or discoid lupus erythematosus, remand is required to obtain a VA opinion regarding the appropriate diagnosis.  

Again, the Veteran's service treatment records include a December 1982 diagnosis for photosensitivity by the dermatology clinic, and June 1983 treatment for lesions over the prior 18 months.  There are no service treatment records reflecting treatment, diagnosis, or complaint of lupus during the Veteran's active duty service.  However, the Veteran has provided testimony of continuous symptoms since service, including treatment through the VA Healthcare system for these symptoms in the years immediately following his 1983 separation from service.  The RO has never attempted to obtain these early VA treatment records.  Remand is required to attempt to obtain them.  

Additionally, the August 2011 VA examiner offered an opinion regarding tinea versicolor, but failed to address the discoid lupus with photosensitivity as possibly related to December 1982 in-service photosensitivity and June 1983 lesions.  The new VA examination report should address the possibility of direct service connection for discoid lupus in light of the August 2011 diagnosis for discoid lupus with documented manifestations including photosensitivity.  This opinion should also address the possibility of secondary service connection for degenerative joint disease of the Veteran's left hand, feet, and hypopigmented patches along the ear canal as associated with discoid lupus in light of the August 2011, December 2011, and March 2012 VA examiners' opinions.  

Finally, the January 2010 VA examiner offered an opinion attributing the Veteran's left knee pain to left hip vascular necrosis, but failed to comment on the etiology of degenerative joint disease of the left knee.  The August 2011 VA examiner also reviewed a June 2009 MRI showing degenerative changes in the lower lumbar facet joints, but found no arthritis based on radiology.  Therefore, these claims also require remand for new VA examinations.   

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all sources of treatment for the claimed disorders, to include the date range of relevant treatment.  Authorization to obtain any identified records should be sought as necessary.  

2.  Contact the appropriate facilities, and obtain and associate with the claims file all outstanding records of treatment.  A specific request should be made for any records from the West Palm Beach VAMC or Miami VAMC for any treatment between the Veteran's July 1983 separation from service and the earliest available VA treatment records in April 1999.  The AOJ should also obtain the most recent West Palm Beach VAMC treatment records, for treatment since January 2014.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file, and the Veteran should be properly notified.  

3.  After any outstanding VA and private treatment records have been obtained, schedule the Veteran for an appropriate VA examination, preferably with a rheumatologist, to determine the current conditions affecting the Veteran's skin, ears, left hand, feet, left knee, and lower back; as well as the nature and likely etiology of any disabilities that may be present.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  

The examiner should identify all current skin disorders, and specifically discuss whether the Veteran has systemic lupus erythematosus or discoid lupus.  The examiner should state whether it is at least as likely as not (50 percent or higher probability) that any skin disorder is causally or etiologically related to the Veteran's service, to include the May 1982 contact dermatitis, December 1982 otitis, December 1982 diagnosis for photosensitivity by the dermatology clinic, and June 1983 treatment for lesions over the prior 18 months documented in the service treatment records.  This opinion should also discuss the VA treatment records showing diagnosis for discoid lupus in June 1999, December 1999, and February 2000; and September 2005 exacerbation of systemic lupus erythematosus with noted photosensitivity.  This opinion should further discuss the August 2009 VA treatment records showing that the Veteran did not meet the American College of Rheumatology criteria for systemic lupus erythematosus.  This opinion should finally discuss the Veteran's testimony of continuous symptoms since service, including treatment through the VA Healthcare system for these symptoms in the years immediately following his 1983 separation from service.  

The examiner should further identify all current disorders affecting the Veteran's left hand, feet, left knee, and lower back.  For each condition, the examiner should state whether it is at least as likely as not (50 percent or higher probability) that the disorder is causally or etiologically related to the Veteran's service, to include the June 1981 blunt injury to the left hand, June 1981 sore feet, April 1980 left knee strained lateral ligament, and November 1980 lower back muscle strain.  This opinion should also discuss the January 2010 VA examination report reflecting diagnosis for degenerative joint disease in the left knee, the August 2011 VA examination report reflecting diagnosis for degenerative joint disease in the left hand and feet, and the June 2009 MRI showing degenerative changes in the lower lumbar facet joints.  This opinion should finally discuss the Veteran's testimony of continuous symptoms since service, including treatment through the VA Healthcare system for these symptoms in the years immediately following his 1983 separation from service.  

The examiner should finally provide an opinion regarding the possibility of secondary service connection for any disorder affecting the Veteran's ears, left hand, feet, left knee, and lower back.  The examiner should state the whether it is as likely as not (50 percent or greater probability) that each diagnosed disorder affecting the Veteran's ears, left hand, feet, left knee and lower back is (i) caused or (ii) aggravated (permanently worsened beyond normal progress) by lupus.  This opinion should discuss the August 2011 VA examiner's opinion that the degenerative joint disease of his left hand and bilateral feet are likely related to discoid lupus, and the March 2012 VA examiner's description of the signs and symptoms of the Veteran's ear problems as consistent with skin rashes associated with discoid lupus.  

4.  After any outstanding VA and private treatment records have been obtained, schedule the Veteran for an appropriate VA examination, to determine the current conditions affecting the Veteran's ears, as well as the nature and likely etiology of any disabilities that may be present.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  

The examiner should identify all current ear disorders, and state whether it is at least as likely as not (50 percent or higher probability) that the ear disorder is causally or etiologically related to the Veteran's service, to include the December 1981 in-service cerumen impaction, May 1982 contact dermatitis, and December 1982 otitis.  This opinion should also discuss the July 2012 VA treatment records showing assessment of otitis media.  

5.  When the development has been completed, the case should be reviewed by the AOJ based on additional evidence.  If the benefits sought are not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


